Citation Nr: 0947051	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right wrist. 

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right elbow. 

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left elbow. 

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee. 

5.  Entitlement to a compensable rating for hemorrhoids. 

6.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to 
March 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The right wrist disability is productive of limitation of 
motion and pain on motion, with no evidence of unfavorable 
ankylosis shown.

2. The right elbow disability is manifested by subjective 
complaints of pain; objective findings include limited 
flexion to no worse than 100 degrees, with normal extension 
of  0 degrees.

3. The left elbow disability is manifested by subjective 
complaints of pain; objective findings include flexion at no 
worse than 140 degrees, with normal extension of 0 degrees. 

4. The right knee disability is productive of complaints of 
pain; objectively; the evidence shows flexion to no worse 
than 122 degrees, and extension to 0 degrees.

5. Hemorrhoids are not large, thrombotic, or irreducible and 
do not involve excessive redundant tissue with frequent 
recurrences.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
arthritis of the right wrist have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.41, 4.45, 4.71, 4.71(a), Diagnostic Codes (DCs) 5214, 5215 
(2009).

2. The criteria for a rating in excess of 10 percent for 
arthritis of the right elbow have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5206, 5207 
(2009).

3. The criteria for a rating in excess of 10 percent for 
arthritis of the left elbow have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5206, 5207 (2009).

4. The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2009).

5. The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, DC 7336 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2009). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.
38 C.F.R. § 4.3 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992).

Right Wrist

The Veteran's disability involves his right (major) hand, and 
has been rated under the provisions of DC 5215.  The current 
10 percent is the highest rating available under DC 5215.  

In order to warrant a higher rating, the evidence must show 
ankylosis of the wrist under DC 5214.  Under DC 5214, a 30 
percent rating is warranted for the major hand for ankylosis 
of the wrist favorable in 20 to 30 degrees dorsiflexion. 

The Veteran underwent a VA examination in August 2004. He was 
noted to have arthralgia of the right wrist. X-ray findings 
showed mild osteopenia. There were no significant 
degenerative changes, acute fractures, or other osseous 
abnormalities noted. Examination of the right wrist showed no 
tenderness or swelling. He was able to dorsiflex to 
45 degrees and accomplish palmar flexion to 60 degrees. 

In May 2005, the Veteran's private physician indicated that 
the Veteran's right wrist has no more than 10 degrees of 
movement.  However, in June 2007, he underwent a VA 
examination. He complained of worsening right wrist pain. 
Dorsiflexion was limited to no less than 40 degrees, palmar 
flexion was reported at no less than 16 degrees. There was no 
additional limitation of motion on repetitive use. There was 
no evidence of favorable or unfavorable ankylosis shown. 

Based on the evidence above, there is no basis for an 
increased rating for a right wrist disability.  First, the 
Veteran has the highest rating available under DC 5215.  
Next, the evidence does not show favorable or unfavorable 
ankylosis, which is necessary for a higher rating under DC 
5214.  Therefore, a rating in excess of 10 percent is not 
warranted for a right wrist disability. 

Right and Left Elbows

In order to be assigned a rating in excess of 10 percent, the 
evidence must show the following:

*	limitation of motion characterized 
by forearm flexion limited to 90 
degrees (20 percent under DC 5206); 
or 
*	limitation of motion characterized 
by forearm extension limited to 75 
degrees (20 percent under DC 5207).

In applying the above provisions, the Board calls attention 
to 38 C.F.R. § 4.71a, Plate I, which indicates that the 
normal range of motion for the elbow is from full extension 
at zero degrees to 145 degrees flexion. Additionally, in 
evaluating musculoskeletal disabilities, the Board must also 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability, and incoordination. See 38 
C.F.R. §§ 4.40, 4.45 (2009), DeLuca v. Brown, 8 Vet. App. 
202, 206- 07 (1995).

In May 2005, the Veteran's private physician submitted a 
statement that the Veteran's right elbow had, at best, 20 
percent of normal motion and that the left elbow had 70 to 80 
percent of normal motion; however, it is not clear whether 
the private physician considered normal range of motion of 0 
to 145 degrees as provided in the regulations.  Further, the 
frame of reference is not clear.  In other words, it is 
unclear whether the percentage were measured from full 
extension of 0 degrees.  

In a follow-up clarification letter, the physician reported 
right elbow range of motion as 25 degrees of flexion, and 
lacking 15 degrees of full extension (suggesting a range of 
motion of 25 degrees to 130 degrees).  The left elbow was 
described as having approximately 75 degrees of motion.  
However, it is again unclear whether the physicians 
considered full range of motion as 0 to 145 degrees.  While 
it is clear that the Veteran had limitation of motion of both 
elbows, the Board places less probative value on this 
evidence due to the inconsistent reporting.

In June 2007, the Veteran underwent VA examination of the 
elbows. He had worsening pain of both the left and right 
elbows. He had no incapacitating episodes from his arthritis. 
Right elbow had full extension (0 degrees) with flexion 
limited to 100 degrees with pain. There was no additional 
limitation of motion on repetitive use.  Left elbow motion 
had full extension (0 degrees) with 140 degrees of flexion. 
There was no evidence of pain on passive or active flexion or 
extension. There was also no additional limitation of motion 
on repetitive use. 

Based on the above, the evidence does not support an 
increased rating for the right or left elbow disabilities.  
Indeed, flexion was not limited to 90 degrees and extension 
was not limited to 75 degrees in either elbow. Moreover, 
while acknowledging the Veteran's complaints of elbow pain, 
there is no showing of additional functional limitation such 
as to enable a finding that his disability picture is most 
nearly approximated by the next-higher 20 percent evaluation. 
Therefore, a rating in excess of 10 percent is not warranted 
for either the right or left elbow.

Right Knee

The VA General Counsel, in a precedential opinion (VAOPGCPREC 
23-97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257. The General Counsel stated that when a knee 
disorder was already rated under DC 5257, a veteran must also 
have limitation of motion which at least meets the criteria 
for a zero-percent rating under DC 5260 (flexion limited to 
60 degrees or less) or 5261 (extension limited to 5 degrees 
or more) in order to obtain a separate rating for arthritis.

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa. 
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint. VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups. The Board notes that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint. The joints should be tested 
for pain on both active and passive motion, in weight-bearing 
and nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. See 38 C.F.R. § 4.59 (2009).

The Veteran's right knee disability is rated as 10 percent 
disabling pursuant to DC 5260. In order to warrant a higher 
rating, the evidence must show:

*	X-ray evidence of involvement of 2 
or more major joints or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations- not to 
be combined with limitation of 
motion (20 percent under DC 5003); 
*	ankylosis of the knee in favorable 
angle in full extension or in slight 
flexion between 0 and 10 degrees (30 
percent under DC 5256); 
*	dislocated semilunar cartilage with 
frequent episodes of locking, pain, 
and effusion into the joint (20 
percent under DC 5258); 
*	limitation of flexion to 30 degrees 
(20 percent under DC 5260); 
*	limitation of extension to 15 
degrees (20 percent under DC 5261); 
*	malunion of the tibia and fibula, 
with moderate knee or ankle 
disability, requiring a brace (20 
percent under DC 5262).

The Veteran may also be separately rated for recurrent 
subluxation or lateral instability under DC 5257.  

The Veteran's April 2004 VA examination revealed range of 
motion of the right knee of 0 to 120 degrees of motion. X-ray 
examination showed degenerative changes with minor 
osteopenia. No other significant osseous abnormalities were 
identified.  In May 2005, the Veteran's private physician 
stated that the Veteran's right knee range of motion was, at 
best, 44 degrees. 

The Veteran underwent a VA examination in June 2007. He 
complained of worsening pain of the right knee. He used no 
assistive device for walking. There was no incapacitating 
episode of arthritis. He did have functional limitations on 
standing, indicating he was unable to stand for more than a 
few minutes. He also stated that he was unable to walk more 
than 1/4 mile. 

He noted pain, stiffness, and weakness, but there was no 
giving way, instability, effusion, or episodes of dislocation 
or subluxation of the knee joint. Range of motion was 0 
degrees of extension and flexion limited to 122 degrees. 
Flexion was additionally limited to 90 degrees on repetitive 
use. There was no additional limitation of extension on 
repetitive use. 

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's right knee disability is not warranted.

First, although the Veteran has been diagnosed with arthritis 
of the right knee, he does not have two or more major joints, 
or two or more minor joint groups, with occasional 
incapacitating exacerbations shown to warrant a 20 percent 
rating. For the purpose of rating disability from arthritis, 
the shoulder, elbow, wrist, hip, knee and ankle are 
considered major joints. See 38 C.F.R. § 4.45(f) (2009). All 
of his service-connected major joints have been separately 
rated. Therefore, a 20 percent rating is not warranted under 
DC 5003. 

Next, the objective evidence must show ankylosis in favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256). As set forth above, the 
X-rays taken did not show ankylosis. Moreover, range of 
motion findings do not support ankylosis. As such, the 
evidence does not show that a higher rating under DC 5256 is 
warranted.

Further, the Board notes that the evidence does not show the 
Veteran's right knee has cartilage dislocation, a threshold 
component necessary to receive a rating pursuant to DC 5258. 
As such, a rating under DC 5258 for his right knee is not for 
application.

With regards to an increased rating available for limitation 
of motion under DCs 5260 and 5261, the Board notes that at 
the Veteran's April 2004 VA examination, right knee range of 
motion was reported from 0 to 120 degrees. VA examination of 
June 2007, reported flexion, at worse, on repetitive use of 
90 degrees. Flexion of 0 to 140 degrees and extension to 0 
degrees are considered anatomically normal. 
38 C.F.R. § 4.71a, Plate II.

While some limitation of flexion was noted, the evidence does 
not support a rating in excess of 10 percent under DCs 5260 
and 5261 for his right knee disability. Flexion of the right 
knee has not been shown to be limited to 30 degrees in order 
to warrant a 20 percent rating under DC 5260. Likewise, as 
the medical evidence showed that he had normal extension, the 
criteria for higher rating under DC 5261 is not met.

Under DC 5262, a malunion of the tibia and fibula requiring a 
brace warrants a 20 percent evaluation if there is a moderate 
knee or ankle disability. As neither the April 2004 nor the 
June 2007 VA examinations noted malunion of the tibia or 
fibula, this diagnostic code is not for application.

Further, in order to warrant a separate rating, the objective 
evidence must show recurrent subluxation or lateral 
instability. In this case, there were no complaints of 
instability or subluxation made by the Veteran. His June 2007 
VA examination specifically noted that the right knee did not 
show instability or subluxation. Therefore, the evidence does 
not support a separate rating under DC 5257. 

In this case, the Board acknowledges the Veteran's complaints 
of pain in his right knee, his limitation on standing, and 
his limitation on walking. However, even considering pain, 
the evidence still does not show a limitation of motion that 
more nearly approximates the criteria for the next higher 
rating.

In conclusion, the Board finds that the Veteran's right knee 
disability has not manifested symptomatology that more nearly 
approximates the criteria required for a rating in excess of 
10 percent.

Hemorrhoids

The Veteran is claiming entitlement to an increased rating 
for hemorrhoids. Throughout the rating period on appeal, he 
was assigned a noncompensable evaluation pursuant to DC 7336. 
Under that section, a 10 percent rating is warranted where 
the evidence indicates large or thrombotic, irreducible, 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences. 38 C.F.R. § 4.114, DC 7336 (2009).

In May 2005, the Veteran's private physician indicated that 
the Veteran had ilial colic anastomosis, gastric ulcers, acid 
reflux disease, hiatal hernia, and has had a colectomy and a 
history of adhesions, which in turn have caused bowel 
obstructions in the past. With his multiple diagnoses, the 
physician reported that it was possible that one illness 
and/or the treatment had led to other problems such as 
internal and external hemorrhoids that were thrombosed, large 
in size, bled frequently, and occurred on a regular basis.  
However, he offered no physical findings related to 
hemorrhoids.

The Veteran's hemorrhoids were evaluated at his June 2007 VA 
examination. He reported over the past two to three years, he 
had protrusion of something from the rectum which he pushed 
back in after each bowel movement. He had no complaints with 
constipation but related chronic diarrhea related to colon 
surgery in the distant past. He reported the use of 
Preparation H as needed. 

The Veteran reported no surgery or hospitalization, rectal 
bleeding, rectal prolapse, recurrent anal infections, or 
proctitis. He stated he had no itching, burning, difficulty 
passing stool, or swelling. He did complain of diarrhea. He 
indicated there was bleeding from hemorrhoids but no 
recurrence and no history of thrombosis. 

Physical examination showed no presence of hemorrhoids and no 
anorectal fistula present. There was also no anal or rectal 
stricture present. There was no sphincter impairment or 
rectal prolapse present. The diagnosis was residuals of 
hemorrhoids. 

Although he had hemorrhoids, the competent evidence of record 
fails to demonstrate the presence of frequent large or 
thrombotic, irreducible, hemorrhoids with excessive redundant 
tissue. While the private physician stated that it could be 
possible, he offered no physical findings of hemorrhoids, and 
the most recent examination showed no present evidence of 
hemorrhoids. 

Therefore, the criteria for a compensable evaluation under DC 
7336 have not been met. There are no other relevant 
diagnostic codes for consideration with respect to the 
Veteran's hemorrhoids claim.

Further Considerations

The Board has also considered the Veteran's statements that 
his disabilities are worse. In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470. He is not, 
however, competent to identify a specific level of disability 
of his disorders according to the appropriate diagnostic 
codes.

Such competent evidence concerning the nature and extent of 
the Veteran's aforementioned disabilities have been provided 
by the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations. The medical findings 
address the criteria under which the disabilities are 
evaluated. 

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony). In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted. The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted. Specifically, there 
is no evidence of hospitalization as a result of his 
aforementioned service-connected disabilities and no 
documentation that they specifically affect his ability to be 
employed.  His physician has indicated that he is 
100 unemployable, however, he has not indicated which 
disabilities, his nonservice-connected disabilities or the 
aforementioned service-connected disabilities, prevent him 
from employment. 

Moreover, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, and provides 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence. Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, 
adequate. Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted for any of the 
claimed increased ratings.  

In sum, the competent evidence does not show that the 
Veteran's symptomatology of his right wrist, right and left 
elbows, right knee, or hemorrhoids warrant increased ratings 
for any period on appeal.  For these reasons, the Board finds 
that the Veteran's disabilities do not meet the criteria for 
ratings in excess of 10 percent, nor does his hemorrhoid 
condition meet the criteria for a compensable rating during 
any period of the increased rating claim. Therefore, the 
appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decisions on the claims by the RO. Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in August 2004 that fully addressed all four 
notice elements. The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence. Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled." Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claims were readjudicated, and a 
supplemental statement of the case was issued in 
February 2008. Consequently, the Board finds that the duty to 
notify has been satisfied.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal. However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims. Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claims. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained service treatment evidence. Next, private 
medical evidence was submitted pertinent to the issues on 
appeal. Next, the Board finds that the Veteran underwent VA 
examination in April 2004 and June 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to these claims. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claims. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for arthritis of the right 
wrist is denied. 

A rating in excess of 10 percent for arthritis of the right 
elbow is denied. 

A rating in excess of 10 percent for arthritis of the left 
elbow is denied. 

A rating in excess of 10 percent for arthritis of the right 
knee is denied. 

A compensable rating for hemorrhoids is denied. 


REMAND

The Veteran's formal claim for TDIU, submitted in February 
2004, indicated that he had been unemployed from 1974 due to 
his service-connected disabilities.  In the April 2004 VA 
examination, the examiner indicated that the Veteran was 
unemployable; however, he did not attribute the 
unemployability solely to service-connected disabilities. 

Further, a private medical statement in March 2004 indicated 
that the Veteran was disabled to do any kind of work; 
however, again, the examiner did not attribute these findings 
only to service-connected disabilities.  The Board has 
considered both the Veteran's consistent statements attesting 
to his inability to work, and his VA and private treating 
physicians' opinion that he is unable to work. 

The Veteran has not yet received a VA examination to 
determine specifically whether he is unemployable, based on 
his service-connected disabilities alone. Such an examination 
is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veteran should be scheduled for an 
examination. The entire claims file must 
be made available to the VA examiner. 
Pertinent documents should be reviewed. 
The examiner should conduct a complete 
history and physical, including 
discussing the veteran's employment 
history. 

The examiner should determine whether the 
Veteran's service-connected disabilities 
alone render him incapable of securing 
and maintaining substantially gainful 
employment. 

In offering this opinion, the examiner 
must consider the degree of interference 
with ordinary activities, including 
capacity for employment, caused solely by 
the Veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected conditions.

2. Thereafter, readjudicate the issue of 
TDIU.  If the decision remains adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) and given a 
reasonable time in which to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


